UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 2007 AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY (Exact Name of Registrant as Specified in its Charter) IOWA 001-31911 42-1447959 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 5000 Westown Parkway, Suite 440, West Des Moines, Iowa 50266 (Address of Principal Executive Offices) (Zip Code) (515) 221-0002 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On November 15, 2007, the Board of Directors of American Equity Investment Life Holding Company (the “Company”) approved an amendment to the Company’s Amended and Restated Bylaws to allow for the issuance by the Company of uncertificated shares. A copy of the amendment is filed as Exhibit 3.1 to this Current Report. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 3.1 Amendment to the American Equity Investment Life Holding Company Amended and Restated Bylaws SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 26, 2007 AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY By: Wendy L. Carlson Wendy L. Carlson Chief Financial Officerand General Counsel EXHIBIT INDEX Exhibit Number Description 3.1 Amendment to the American Equity Investment Life Holding Company Amended and Restated Bylaws
